Citation Nr: 1544108	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  15-06 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claim for diabetes mellitus, type II (diabetes).

2. Entitlement to service connection for diabetes. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An unappealed rating decision dated in July 2003 last denied the service connection claim for diabetes. 

2. Additional evidence received since the July 2003 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for diabetes. 

3. The Veteran was exposed to an herbicide agent while stationed at the U-Tapao Royal Thai Air Force Base (RTAFB) during the Vietnam Era. 

4. The Veteran's diagnosed diabetes is presumed to have been caused by his in-service exposure to an herbicide agent, as there is no affirmative evidence to the contrary. 


CONCLUSIONS OF LAW

1. The July 2003 rating decision, which denied service connection for diabetes, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been submitted to reopen the service connection claim for diabetes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for entitlement to service connection for diabetes are satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014)); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for diabetes. For the following reasons, the Board finds that reopening is warranted.  

Service connection for diabetes was last denied in a July 2003 rating decision.  The Veteran was notified of this decision and his appellate rights in a July 2003 letter in accordance with 38 C.F.R. § 19.25 (2015).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Consequently, the July 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial (whether on the merits or on procedural grounds) to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for diabetes was denied in the July 2003 rating decision because the evidence did not show that the Veteran had qualifying service in Vietnam to warrant a presumption of exposure to an herbicide agent such as Agent Orange, and the evidence did not otherwise show herbicide exposure.  See 38 C.F.R. § 3.309(e) (providing, in pertinent part, that diabetes is a disease presumed to be caused by exposure to an herbicide agent); see also 38 C.F.R. § 3.307(a)(6) (providing, in pertinent part, that a veteran who served in Vietnam beginning January 9, 1962 to May 7, 1975 shall be presumed to have been exposed to an herbicide agent).  

Since the July 2003 rating decision was issued, the Veteran submitted a July 2014 statement asserting that he was stationed in Thailand at the U-Tapao RTAFB from March 1967 to April 1967 as a B-52 aircraft flight crew member, and that he had regular contact with the base perimeter during that time.  This evidence is new to the file, as the Veteran had not previously stated that he had been stationed at an RTAFB with regular contact with the perimeter, and there was no other evidence of such in the file. 

The Veteran's July 2014 statement also relates to an unestablished fact necessary to substantiate the claim, as it supports in-service exposure to an herbicide agent.  In this regard, VA recognizes that service at a number of RTAFB's, including U-Tapao, can establish exposure to an herbicide agent under certain circumstances.  See VA Adjudication Procedures Manual (M21-1MR), Part IV, Subpt. ii, ch. 2, sec. C, topic 10(q) (providing that herbicide exposure at the listed RTAFB's will be presumed if a claimant's service duties would have taken him or her to the base perimeter, or if there is other credible evidence of service near the base perimeter); see also VA Compensation Services, "Memorandum for the Record: Herbicide Use in Thailand During the Vietnam Era" (noting that there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters of RTAB's).  If exposure to an herbicide agent is established, then service connection for diabetes would be warranted on a presumptive basis.  See 38 C.F.R. § 3.309(e) (listing diabetes among diseases presumed to be caused by exposure to an herbicide agent).  

The Veteran's statement is not cumulative or redundant of the evidence of record at the time of the July 2003 rating decision, as there was no prior evidence that he was stationed at an RTAFB with based perimeter contact, and raises a reasonable possibility of substantiating the claim given VA's recognition of the use of herbicide agents at certain RTAFB's, including U-Tapao.  See id.

Accordingly, new and material evidence is of record to reopen the claim for diabetes.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117. 


II. Service Connection for Diabetes

The Veteran claims entitlement to service connection for diabetes.  Specifically, in a July 2014 statement, he asserted that he was stationed at the U-Tapao RTAFB from March 1967 to April 1967 as a B-52 aircraft flight crew member, and that he had regular contact with the base perimeter during that time.  He argues that his service at the U-Tapao RTAFB establishes exposure to an herbicide agent, and therefore that service connection for diabetes on a presumptive basis as a result of such exposure is warranted.  For the following reasons, the Board finds that service connection for diabetes is established. 

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Certain diseases associated with exposure to an herbicide agent (as defined by VA law), including diabetes, shall be presumed to be service connected even if there is no evidence of the disease in service, provided that such exposure is established in accordance with § 3.307(a)(6) and that the rebuttable presumption provisions of § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  

Under the VA Adjudication Procedures Manual (M21-1MR), Part IV, Subpt. ii, ch. 2, sec. C, topic 10(q), when there is credible evidence of service near the base perimeter of one of the listed RTAFB's, including U-Tapao, herbicide exposure will be found.  See VA Compensation Services "Memorandum for the Record: Herbicide Use in Thailand During the Vietnam Era" (noting that there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters of RTAB's, and thus if a Veteran's duties regularly took him or her to the base perimeter, there was a greater likelihood of exposure).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

In his January 2014 statement, the Veteran related that his unit was transferred on temporary duty to Guam in 1967, and that during this period he was stationed for approximately 30 days at the U-Tapao RTAFB.  He stated that his duties as a radar navigator flying combat missions over Vietnam in B-52 aircraft involved his being on the flight line regularly.  He also stated that his sleeping quarters and the mess hall were located only yards from the base perimeter.  Further, he stated that he would go off base to a nearby beach or the downtown area, and that he had to cross the perimeter in order to access these locations.  He noted that anyone could go to the base perimeter and that being on or around the base perimeter was common.  The Veteran also submitted a map of U-Tapao RTAFB showing that the flight line and some living quarters were located near the base perimeter.  

The Veteran's service personnel records show that he was a B-52 Navigator assigned to the 461 Bomb Wing, 764th Squadron, and that during the period from February 1967 to August 1967 he completed forty-four combat bombing missions against targets in Vietnam.  Treatise evidence of record shows that B-52 aircraft were flown out of the U-Tapao RTAFB, and that the 764th Bombardment Squadron of the 461st Bombardment Wing (the Veteran's unit) was known to be deployed to U-Tapao RTAFB.  Taken together, and resolving any reasonable doubt, this evidence supports the Veteran's statement that he was temporarily stationed at the U-Tapao RTAFB during the Vietnam Era.  See 38 C.F.R. § 3.102.  

Although the Veteran did not have a military occupational specialty (MOS) associated with service at the RTAFB perimeter as listed in M21-1MR, Part IV, Subpt. ii, ch. 2, sec. C, topic 10(q), he has provided sufficient evidence of service at the perimeter through his credible statements, the map of the base, and the circumstances of his service, resolving reasonable doubt in favor of the claim.  See id.; see also 38 U.S.C.A. § 1154(a) (West 2014) (providing that where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence).  Accordingly, exposure to an herbicide agent is established.  See id.

Recent VA treatment records shows that the Veteran has been diagnosed with diabetes mellitus.  As there is no affirmative evidence to the contrary, his diabetes is presumed to be caused by exposure to an herbicide agent.  See 38 C.F.R. § 3.309(e).  

As the evidence is at least in equipoise, service connection for diabetes is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

New and material evidence has been received to reopen the service connection claim for diabetes. 

Entitlement to service connection for diabetes is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


